Dissenting Opinion.
Poché, J.
I Think that the motion to dismiss this appeal should have been’denied.
Conceding that the motion toTescind the orders issued against the administrator should be treated in the light of an exception, I find that on’the trial appellant had filed in evidence his letters of administration, and among'the numerous allegations contained in the rule, and whichTare declared*by’the majority as irrelevant, I find none which points out’any defect in tlie^bond,'occurring since the letters of administration had been issued. As Those allegations make up the only grounds of the rule, and;they~are discarded,"as irrelevant, it appears that there are no allegations at all.
*238Now, our jurisprudence lias settled tlie rule that, “letters of administration make full proof of the party’s capacity until they he revoked. They must have their effect, and the regularity of the proceedings on which they issued cannot he examined collaterally.” Duson vs. Dupré, 32 Ann. 898, and authorities therein cited.
It follows, therefore, that the allegations in the rule., which were a collateral attack on the validity of the letters of administration, were not sufficient to disclose a legal cause of action, even under Section 10, Rev. Stat., and that the administrator’s exception should have, been maintained, and hence that he has suffered irreparable injury from a judgment which thus allowed a collateral attack on his capacity.
Under the allegations that his bond was void ab initio, tlie order made against him to furnish a new bond implies the judicial assertion that his bond is defective and that his office should be vacated.
As a consequence of that order, the effect is to withhold from him the funds belonging to the successions which are under his administration, which is thus paralyzed. He is suspended from his functions quoad those funds, and it is easy to see that he may thus be irreparably injured.
If he cannot at this time appeal from a judgment which produces such effects, it is difficult to perceive at what time or at what stage of the proceedings the right to appeal will accrue so as to afford him effective protection.
I therefore dissent from the opinion and decree of the majority.